Citation Nr: 0914522	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  01-03 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
left foot disorder, to include as secondary to service-
connected low back disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spondylosis, degenerative disc disease and 
spondylolisthesis at L5-S and intervertebral disc syndrome 

3.  Entitlement to service connection for a total knee 
replacement, right knee.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel
INTRODUCTION

The Veteran had active service from July 1951 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.

The claim was remanded by the Board in March 2003 and March 
2005.  In a January 2006 decision, the Board denied service 
connection for a chronic acquired left foot disorder as 
secondary to service-connected low back spondylosis at L5-S1.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court granted a joint motion for remand, vacating the Board's 
January 2006 decision.  The issue was remanded for additional 
proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a chronic foot 
disorder on a direct incurrence basis and as secondary to his 
service-connected low back disorder.

The May 2008 Joint Motion specified that in its January 2006 
decision, the Board did not consider the Veteran's claim on a 
direct incurrence basis and instructed the Board to consider 
the claim on both a direct and secondary basis. 

In a March 2009 letter, the Veteran's attorney requested that 
the claim be remanded for further VA examination.  It was 
noted that that the Veteran's service treatment records 
showed treatment on various occasions for left foot related 
complaints and that the Veteran suffers from current left 
foot disabilities.  The attorney emphasized that although the 
Veteran had been afforded several VA examinations, none of 
the examiners offered an opinion as to whether a direct 
relationship existed between the Veteran's current left foot 
conditions and his in-service foot treatments.  The Board 
agrees that a remand is warranted.  Thus, in order for the VA 
to satisfy its duty to assist, the Veteran is to be afforded 
a VA examination that includes an opinion concerning the 
onset of a chronic left foot disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Veteran has not received this required 
notice and should before readjudicating his claim.

The record also reflects that the Veteran through his 
attorney filed a notice of disagreement (NOD) in April 2008 
with respect to a denial for an rating in excess of 20 
percent for the Veteran's service-connected low back disorder 
and for a denial for service connection for a total knee 
replacement of the right knee in a February 2008 rating 
decision.  The April 2008 NOD was received by the RO within a 
year of the February 2008 rating decision, and is, thus, 
timely.  38 U.S.C.A. § 7105 (West 2002).  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case (SOC) has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  These claims are being remanded for 
issuance of an SOC and to give the Veteran the opportunity to 
complete an appeal. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 19.26 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the Veteran's 
claim for service connection for a chronic 
acquired left foot disorder, to include as 
secondary to service-connected low back 
disorder.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently present left foot disorder.  
The claims folder must be made available 
to the examiner.  Any indicated studies 
should be performed.    Based upon the 
claims folder review and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any left foot disability is 
etiologically related to the Veteran's 
military service.  

3.  Issue an SOC to the Veteran and his 
attorney, addressing the issues of 
entitlement to an evaluation in excess of 
20 percent for lumbar spondylosis, 
degenerative disc disease and 
spondylolisthesis at L5-S and 
intervertebral disc syndrome and for 
service connection for a total knee 
replacement, right knee.  The Veteran and 
his attorney must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, 
only if an appeal is timely perfected, 
should the issues be returned to the Board 
for further appellate consideration, if 
otherwise in order.

4.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim of service connection for 
a chronic acquired left foot disorder, 
both on a direct and secondary basis.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
attorney the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



